Case 2:20-cr-00230-KJD-DJA Document 16 Filed 09/29/20 Page 1 of 3




                SEALED




                                   Office of the United States Attorney
                                   District of Nevada
                                   501 Las Vegas Boulevard South,
                                   Suite 1100
                                   Las Vegas, Nevada 89101
                                   (702) 388-6336
           Case 2:20-cr-00230-KJD-DJA Document 16 Filed 09/29/20 Page 2 of 3



1    NICHOLAS A. TRUTANICH
     District of Nevada
2    United States Attorney
     Nevada Bar Number 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Blvd. S, Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6522
     Travis.Leverett@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,
9                                                  Case No.: 2:20-CR-00230-KJD-DJA
                   Plaintiff,
10
           v.                                      GOVERNMENT’S MOTION TO
11                                                 UNSEAL CASE
     MICHAEL MOE,
12
                   Defendant.
13

14         Defendant Michael Moe made his initial appearance on September 14, 2020, before

15   the Honorable Brenda Weksler. He was arraigned and entered a plea of not guilty. Due to

16   an oversight by the government, no motion was made to unseal the petition. Therefore, the

17   government respectfully moves this Court for an Order to UNSEAL the instant case.

18   Dated this 25th day of September, 2020

19                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
20

21                                            /s /Travis Leverett            .
                                              TRAVIS LEVERETT
22                                            Assistant United States Attorney

23

24
           Case 2:20-cr-00230-KJD-DJA Document 16 Filed 09/29/20 Page 3 of 3




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                               Case No.: 2:20-CR-00230-KJD-DJA
                  Plaintiff,
4
           v.                                   ORDER UNSEALING CASE
5
     MICHAEL MOE,
6
                  Defendant.
7

8          Based on the Motion of the Government, and good cause appearing therefore,

9    IT IS HEREBY ORDERED that the instant case shall be unsealed.
                         29th
10         DATED this ____ day of September, 2020.

11

12                                                ___________________________________
                                                  Honorable Daniel J. Albregts
13                                                United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                           2
